Citation Nr: 1226034	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

3.  Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from November 1987 to April 1988 and served on active duty from June 2005 to September 2006.  The Veteran also had service in the Army National Guard.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, May 2008, and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2012.  A transcript of the hearing is associated with the claims files.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issue of entitlement to an increased disability rating for a right shoulder disability is addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  Tinnitus is etiologically related to noise exposure sustained in active service.

2.  TMJ was first diagnosed in July 1998, while the Veteran was participating in training for the Army National Guard.  

3.  Chronic TMJ was present during the Veteran's active military service; the evidence fails to clearly and unmistakably demonstrate that TMJ did not undergo a permanent increase in severity as a result of the Veteran's active service.    


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011). 

2.  TMJ was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims of entitlement to service connection for tinnitus and TMJ.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Entitlement to Service Connection for Tinnitus

The Veteran has asserted that while serving on active duty in Kuwait, he was housed in large tents that were supplied with power by large generators.  He reported that the generators were very noisy.  He also reported that part of his duties included performing maintenance on the generators, which meant he had close contact with them, which would have made him especially susceptible to their loud noise.  The Veteran also reported that the tents were supported by large air conditioning units to combat the heat and that the air conditioning units were also very loud.  Additionally, the Veteran reported exposure to large engine truck noise and weapons fire while serving in Kuwait.  According to the Veteran, his entire experience in Kuwait was a noisy one and it was nearly impossible to find any peace and quiet. 

Service personnel records confirm that the Veteran served in Kuwait and show that his military occupational specialty (MOS) was wheeled vehicle mechanic.  The Board has found nothing in the record that contradicts the Veteran's contentions concerning his in-service noise exposure.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma during active service.  

At his January 2012 Board hearing, the Veteran reported that at the time of his demobilization from Kuwait, he informed medical personnel that he had been experiencing ringing in his ears.  According to the Veteran, he was told that the ringing would stop in approximately 30 days.  The Veteran reported that the ringing did not subside and instead, actually seemed to increase in severity since it was more noticeable when he was not living in an incredibly noisy environment.  

The Veteran is competent to state when he first experienced ringing in his ears and that it has continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.

In September 2007, the Veteran was afforded a VA audiological evaluation.  At that time, the Veteran reported that he experienced bilateral tinnitus that had its onset in 2007.  The examiner diagnosed tinnitus and opined that it was not aggravated by active service because it had its onset after the Veteran's separation from active service.  

The Board notes that at his January 2012 Board hearing, the Veteran reported that the VA examiner had misconstrued his statement.  He reported that he had indicated to the examiner that he noted ringing in his ears during his service in Kuwait and that it had increased in severity once he returned home.  

Additionally, the VA examiner only opined that the Veteran's tinnitus was not aggravated by his active service.  The examiner failed to opine as to whether the Veteran's tinnitus was caused by his active service.  

Therefore, the Board finds that the September 2007 VA audiological evaluation report and opinion are inadequate to serve as the basis of a denial of entitlement to service connection.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include tinnitus.  In a February 2008 treatment note, the VA Medical Center audiologist opined that the Veteran's tinnitus was more likely than not a result of noise exposure during active service.  In this regard, the examiner specifically cited the Veteran's reported exposure to high frequency generators, trucks, and weapons fire as the noise exposure causing the Veteran's tinnitus.

In January 2011, the Veteran was afforded another VA audiological evaluation.  At that time, the Veteran reported that he first noticed ringing in his ears in 2005, while on deployment to Kuwait.  He again described his exposure to large generator noise and exposure to the large air conditioning units.  The examiner diagnosed tinnitus and opined that it was at least as likely as not that the Veteran's tinnitus was associated with his military noise exposure.  The examiner specifically cited the Veteran's exposure to large generator noise.   

In sum, the Board conceded the Veteran's acoustic trauma during active service and both his VA Medical Center audiologist and the January 2011 VA examiner competently related the Veteran's tinnitus to his noise exposure in active service.

Therefore, the Board finds that the preponderance of the evidence supports the claim.  Accordingly, entitlement to service connection for tinnitus is warranted.   

Entitlement to Service Connection for TMJ

As noted above, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).

A review of the Veteran's service treatment records (STRs) and service personnel records (SPRs) shows that in July 1998, while the Veteran was stationed at Camp Shelby, Mississippi for training with the Army National Guard, he was examined for complaints of a sore jaw.  Examination revealed joint noise and trismus indicative of a dysfunctional jaw joint.  It was noted that when the Veteran stopped running, his symptoms abated and it was recommended that he substitute a different form of aerobic activity to replace running.  

In November 1999, the Veteran underwent a periodic examination.  There is no indication from the examination report that the Veteran complained of jaw pain at that time or that he was diagnosed with TMJ at the time of the examination.  The Veteran was afforded another periodic examination in January 2005.  There is no indication from the examination report that the Veteran complained of jaw pain or was diagnosed with TMJ at that time.  The Veteran was afforded an examination at the time of his entrance into active service in June 2005.  There is no indication from the examination report that the Veteran complained of experiencing any jaw pain at that time and TMJ was not diagnosed at that time.  

As TMJ was not diagnosed at the time of the Veteran's June 2005 entrance examination, the presumption of soundness applies.  

Further review of the Veteran's STRs shows that he was seen at medical several times in 2006 while deployed to Kuwait for complaints of jaw pain and headaches.  At that time, the Veteran was diagnosed with TMJ.  In his August 2006 post-deployment questionnaire, the Veteran reported experiencing TMJ while in Kuwait.  

Post-service medical evidence shows that the Veteran continued to experience symptoms of TMJ upon his return from deployment.  In fact, the Veteran filed his claim of entitlement to service connection for such within one year of his separation from active service and he has continued to seek medical treatment for TMJ at the VA Medical Center.  A review of the treatment notes of record show that he periodically complains of jaw pain and other symptoms of TMJ.  

In August 2007, the Veteran was afforded a VA dental examination.  At that time, the Veteran reported that while in Kuwait, he began to experience headaches and bilateral temporomandibular joint pain while attempting to masticate food.  He reported that, at times, he would experience severe temporomandibular joint pain accompanied by popping and cracking of both joints and severe headaches.  The examiner diagnosed bilateral TMJ.

The Veteran was afforded additional VA dental examinations in April 2010 and January 2011.  At both examinations, the Veteran continued to report that prior to his deployment to Kuwait, his symptoms of TMJ were very mild and that once deployed, the symptoms became dramatically worse.  Both examiners confirmed the diagnosis of TMJ.

Of record is a February 2009 statement from one of the Veteran's fellow servicemen.  In his statement, Mr. S.D. stated that beginning in October 2005, he had engaged in numerous conversations with the Veteran concerning the pain he was experiencing in his jaw.  Mr. S.D. reported that he himself had been previously diagnosed with TMJ and was well acquainted with the symptoms of the disorder.  He reported that he urged the Veteran to seek medical treatment for his symptoms.  Additionally, Mr. S.D reported that the Veteran continued to experience jaw pain throughout their deployment and that the Veteran was sometimes limited in his ability to perform his regular duties as a result of his TMJ symptoms. 

In a March 2010 statement, the Veteran reported that his TMJ worsened while he was deployed to Kuwait.  He reported that prior to his deployment he had only experienced occasional headaches while jogging, but that due to unusually high stress levels during deployment, his condition rapidly deteriorated.  He reported that due to the stress he began grinding his teeth, which caused his headaches to worsen and what started out as occasional popping of the jaw, began occurring several times a day.  He reported that as a result of his TMJ, it felt as though his jaw would lock up and he could barely talk.  He reported that the pain sometimes felt like an inner ear infection.

At his January 2012 Board hearing, the Veteran again reported that prior to his deployment to Kuwait in 2005, his TMJ symptoms were very mild in nature.  

In light of the Veteran's sworn testimony indicating that his TMJ symptoms were very mild prior to his deployment in 2005 and the medical and lay evidence showing that the Veteran experienced a dramatic increase in severity of his TMJ symptoms while on active service, the Board concludes that the evidence does not clearly and unmistakably establish that the Veteran's TMJ was not aggravated by his active service.  Therefore, the presumption of soundness is not rebutted, and the Veteran is entitled to service connection for TMJ. 


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for TMJ is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

At his January 2012 Board hearing, the Veteran reported that his right shoulder disability had continued to get worse since his last VA examination.  He reported that he had noticed increased popping when moving his shoulder and increased episodes of dislocation.  A review of the record shows that the Veteran was last afforded a VA examination in January 2011.

Additionally, at his hearing, the Veteran reported that he sustained an injury of his right clavicle during active service and that the resulting disability had been associated with the disability rating assigned for his low back disability.  However, he reported that the injury to the clavicle should actually be associated with his right shoulder disability as it was sustained at the same time as his right shoulder injury during active service.  Also, the Veteran reported that his right arm was noted to be his minor extremity, but that he was ambidextrous and it should be considered as a major extremity.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to accurately determine the current level of severity of all impairment resulting from his service-connected right shoulder disability, to include whether the Veteran's clavicle injury during active service warrants a separate compensable disability rating.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to the remaining issue on appeal.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected right shoulder disability, to include any impairment of the clavicle.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to specifically include whether the Veteran is considered to be ambidextrous.

3. The RO or the AMC should undertake any other development it determines to be warranted. 

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to an increased disability rating for his service-connected right shoulder disability based on a de novo review of the record.  In doing so, the RO or the AMC should address the Veteran's contention that a separate compensable rating should be assigned for impairment of the right clavicle.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


